DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group II (claims 11-15) in the reply filed on 06/03/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claim(s) 1-10 and 16-20 is/are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.
Status of Claims
Claims 11-15 currently under examination. 
Claims 1-10 and 16-20 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
This application claims the benefit of European Patent Application No. EP17194293.1, filed 10/02/2017.

Examiner' s Statement - 35 USC § 101
Claims 11-15 have been fully considered with regards to 35 U.S.C. 101 and is/are directed to statutory subject matter because the instant claims, under the broadest reasonable interpretation, do not recite an abstract idea. However, it noted that a rejection under 35 USC 101 may still be applied if it is necessitated by applicant’s amendments. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim 11 are also rejected due to said dependency.   
Claim 11 recites “receiving information…, wherein the received information regarding the activity level of the JAK-STAT3 cellular signaling pathway is indicative of an active JAK-STAT3 cellular signaling pathway and is determined by: i. calculating an activity level of a JAK-STAT3 transcription factor element in a sample isolated from the subject…”.  Firstly, the above “wherein” clause appears does not further limit any of the mechanics of the claimed receiving step or the structure of the data used by said step. It merely appears to be a product-by-process type limitation that is directed to the nature of the data along with suggested steps for how this data was obtained. Accordingly, the “wherein” clause raises question as to whether or not the “calculating” steps are intended to be positive process limitations of the claimed invention. Therefore, the above ‘wherein’ clause renders the claim indefinite because it is unclear what positive process limitation is intended. See also MPEP § 2111.04. Clarification is requested via amendment. This rejection could be overcome, for example, by deleting the “wherein” clauses and amending the claimed method to positively recite active method steps for calculating activity levels.  
Claim 11 recites “administering to the subject a JAK-STAT3 inhibitor when the information regarding the activity level of the JAK-STAT3 cellular signaling pathway is indicative of an active JAK-STAT3 cellular signaling pathway.” This claim is problematic for the following reasons. (1) It is unclear what is meant by an “active JAK-STAT3 cellular signaling pathway” such that the artisan would know how to avoid infringement. In this case, the term “active” is a relative term since neither the claims nor the specification provides any limiting definitions, specific properties, or scoring criteria indicating the scope of this term, i.e. the result is subjective and imperceptible. As such, it is unclear what limiting effect is intended, i.e. what type of numerical data amounts to a positive indication. Clarification is requested via amendment. 
(2) The conditional term “when” is also problematic because in the context of the claim, as written, it suggests some type of analysis/decision being made without imposing any positive process(es) associated with making a decision (note: the only other positively recited step in the claim is directed to receiving information regarding activity level of JAK-STAT3, which is clearly not an analysis step). Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function. A review of the specification does not describe, to any appreciable extent, any algorithms, equations, or prose equivalent that correspond to the claimed function. As a result, the claim fails to provide “a clear-cut indication of the scope of the subject matter embraced by the claim” by generically encompassing all known techniques that, when practiced, achieve the claimed result. Clarification is requested via amendment. 
Claim Interpretation
Based on the current claim construction, the examiner has determined that the product-by-process type limitations directed to how the activity level information was obtained are outside the scope of the administering step, as claimed, because they have no limiting effect on the function of the administering step and they do not further limit the nature of the data being used. For purposes of examination, the following rejection applies to the above claims to the extent that they are directed to receiving information regarding the activity level of the JAK-STAT3 cellular signaling pathway is indicative of an active JAK-STAT3 cellular signaling pathway and administering a JAK-STAT3 inhibitor.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 11-15 are rejected under 35 U.S.C. 103(a) as being obvious over Miklossy et al. (Nat Rev Drug Discov. 2013 August ; 12(8): 611–629; IDS filed 09/27/2018).
Miklossy teaches methods for treating patients using STAT inhibitors. Regarding claim(s) 11, Miklossy teaches administering specific JAK-STAT3 inhibitors (cucurbitacin agents isolated from Cucurbitaceae and therapeutic amounts (IC50 value of 500 nM) for suppressing the growth in vivo of human and mouse tumours harbouring aberrantly active STAT3 (page 11), wherein treatment with cucurbitacin I blocked cell proliferation and enhanced the radiation sensitivity of CD133+ cancer stem cells isolated from patients with NSCLC120. Miklossy does not specifically teach receiving information regarding the activity level of the JAK-STAT3 cellular signaling pathway as indicative of an active JAK-STAT3 cellular signaling pathway. However, Miklossy at a minimum suggests such information because they determined a decrease in pathway activity (which means they had initial activity information prior to treatment). Regarding claim(s) 12-15, all aspects of these claims are taught or suggested Miklossy. In particular, Miklossy teaches genes that encode cyclin D1, BCL-2 or survivin [page 7] and MYC, BCL-X, BCL-2 [page 2]; inhibitors including STA-21 [page 2]; and cancer [see entire]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619